PER CURIAM.
Petitioner, defendant below, seeks cer-tiorari review of the trial court’s order that denied its motion for protective order. Petitioner seeks to prevent respondent from deposing a once disclosed expert who prepared a written report, but whose name has since been withdrawn. See Fla. R. Civ. P. 1.280(b)(4)(B). We deny relief upon accepting respondent’s representation that it has no interest in deposing the witness about work product information or the correctness of her findings.
POLEN, KLEIN and STEVENSON, JJ., concur.